PER CURIAM:
*179This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent Answer. The Court observed that Lieutenant Colonel Eisenhower and A.V. Dodrill, Commissioner of the Department of Corrections, were included in the style. Counsel for the respondent mad a motion to amend the style of the claim to dismiss the individual respondents, leaving the Department of Corrections as the proper party respondent. The Court sustained this motion.
Claimant seeks $142.00 for a pair of prescription glasses purchased for him by his mother. The glasses were either lost, stolen, or destroyed when claimant was transported from the West Virginia State Penitentiary in Moundsville to the Ohio County correctional facility on December 11, 1986.
The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $142.00.